Citation Nr: 9924922	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.


REMAND

In his June 1998 Substantive Appeal and during his June 1998 
RO hearing, the veteran asserted that he sought a VA hearing 
before a member of the Board at the RO.  However, there has 
been no apparent acknowledgment of this request by the RO to 
date, and there is no indication that the veteran has 
withdrawn this request.  In this regard, the Board would 
point out that the United States Court of Appeals for 
Veterans Claims has held that the veteran has a right to such 
a hearing before a Board decision is issued.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 U.S.C.A. § 7104(a) 
(West 1991); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 
20.704 (1998).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO as soon as practicable.  The 
veteran should be duly notified of the 
date of this hearing at his current 
address of record.

No action on the part of the veteran is required until he 
receives further notice, and 

the Board intimates no opinion, either factual or legal, as 
to the ultimate disposition warranted in this case.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











